Citation Nr: 0116448	
Decision Date: 06/15/01    Archive Date: 06/19/01

DOCKET NO.  98-03 277A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from April 1981 to April 
1986.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky. 

In a November 1999 decision the Board determined that new and 
material evidence sufficient to reopen the veteran's claim 
for service connection for an acquired psychiatric disorder 
had been submitted.  In this decision the Board remanded the 
veteran's claim for service connection for an acquired 
psychiatric disorder for further development.  The 
development has been completed and the veteran's claim is now 
ready for consideration by the Board.
 

FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran does not currently have post-traumatic stress 
disorder.

3.  Any current acquired psychiatric disability was not 
present within one year of the veteran's discharge from 
service and is not etiologically related to service.


CONCLUSION OF LAW

Psychiatric disability, including post-traumatic stress 
disorder and depression, was not incurred in or aggravated by 
service.  38 U.S.C.A. § 1131 (West 1991 & Supp. 2000); 38 
C.F.R. §§ 3.303, 3.304 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board is satisfied that all relevant facts pertaining to 
this claim have been properly and sufficiently developed.  In 
this regard, the Board recognizes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096.  Among other things, this law eliminates 
the concept of a well-grounded claim, redefines the 
obligations of the Department of Veterans Affairs (VA) with 
respect to the duty to assist, and supercedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well-grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096 
(2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  

Despite the change in the law brought about by the Veterans 
Claims Assistance Act of 2000, a remand in this case is not 
required as the veteran has been afforded VA examinations and 
the record does not reflect there is outstanding available 
evidence which is necessary for a favorable adjudication of 
this claim.  Hence, the veteran is not prejudiced by the 
Board's adjudication at this time.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

The Board further notes that the September 2000 supplemental 
statement of the case is worded as if the claim continues to 
be whether new and material evidence has been submitted to 
reopen a claim for service connection for an acquired 
psychiatric disorder.  As noted above, the Board found in a 
November 1999 decision that new and material evidence had 
been submitted, and reopened the veteran's claim.  The Board 
further notes that the RO has previously provided the laws 
and regulations with regard to service connection claims and 
that the September 2000 supplemental statement of the case 
shows a review of the veteran's complete medical history.  
Hence the Board is of the opinion that remand of the 
veteran's claim to the RO for preparation of another 
supplemental statement of the case would serve no useful 
purpose and that review of the veteran's claim by the Board 
at this time would not be prejudicial to the veteran.  See 
Bernard.

The veteran contends that she currently has an acquired 
psychiatric disorder that was incurred in service.  A January 
1985 service medical record indicates that the veteran 
reported being very depressed.  The veteran was given a 
provisional diagnosis of depression, possibly secondary to 
alcohol.  She was admitted to an alcohol rehabilitation 
service in February 1985.  The admitting diagnosis was 
depressive disorder.  Within four days of admission the 
veteran's depressive mood significantly improved.  The 
veteran was discharged from the alcohol rehabilitation center 
in March 1985.  The final diagnosis was chronic alcoholism, 
in remission.

On VA psychiatric examination in October 1986 the examiner 
noted that the veteran appeared to have experienced an 
adjustment disorder with depressed mood in January 1985.  The 
examiner found no current psychiatric disorder.

The veteran received private inpatient psychiatric treatment 
on several occasions at The Medical Center between February 
1990 to November 1991.  The diagnoses included major 
depression, passive aggressive personality; acute psychosis; 
and schizoaffective disorder, mixed personality disorder with 
features of borderline histrionic and dependent personality 
disorder.  A January 1992 medical record from B. D., M.D., 
contains and assessment of severe personality disorder and 
labile mood.

VA inpatient and outpatient treatment records dated from 
March 1990 to August 1996 show treatment for psychiatric 
symptomatology variously diagnosed as bipolar disorder, mixed 
type; depression; generalized anxiety disorder with 
depression; bipolar disorder; borderline personality 
disorder; dysthymic disorder; post traumatic stress disorder 
(non-military); bipolar affective disorder; and 
schizoaffective disorder.

In June 1996 the veteran appeared before a traveling member 
of the Board at the RO and stated that she believed that she 
had a psychiatric disorder due to service.

A March 1997 VA hospital admission report notes that the 
veteran's admitting diagnosis was depression.  A March 1997 
VA hospitalization discharge summary contains diagnoses of 
dysthymia, borderline personality disorder, and history of 
bipolar disorder.  

The veteran was hospitalized at a VA facility in June 1997.  
The diagnoses included history of dysthymia adjustment 
disorder mixed and borderline personality disorder.  The 
report of a June 1997 consultation provides an impression of 
intact cognition, mild depression, and rule out psychosis.  A 
July 1997 VA hospital discharge summary provides diagnoses of 
major depression and borderline personality disorder.  A 
discharge summary pertaining to a January 1998 VA 
hospitalization provides diagnoses of major depressive 
disorder, recurrent with melancholic features, and borderline 
personality disorder.  The veteran received VA inpatient 
treatment for major depression and a borderline personality 
disorder in November 1998.

The veteran submitted a November 1998 lay statement from a 
friend she had lived with since service.  The friend stated 
that the veteran received treatment for depression in service 
and had been in and out of the hospital for treatment of 
depression ever since.

The veteran submitted a November 1998 statement from a VA 
physician.  The physician noted that the veteran had been a 
patient of the Louisville VA Mental Health Clinic since March 
1997 and had been hospitalized five times since then with a 
diagnosis of major depression, recurrent.  The VA physician 
stated that the veteran presented previous medical records to 
the clinic.  Those records included a January 1996 "Report 
of Medical Board, Naval Hospital Portsmouth Virginia," which 
cites "previous hospitalization for depression..." The 
veteran had also presented a January 1985 consultation sheet 
from the Psychiatric Clinic Naval Hospital Charleston, SC 
which diagnoses her with "depressive disorder."

The VA medical doctor stated that although she did not have 
access to all of the veteran's records, "it seems possible 
that the major depression, recurrent, that we have seen over 
the last two years at Louisville VAMC may date back to 1985 
based upon the records presented."

The veteran testified before the undersigned member of the 
Board at the RO in November 1998.  The veteran stated that 
she was harassed by a woman in service.  She also asserted 
that she was sexually attacked by a man on one occasion in 
service.  The veteran reported that she had experienced 
depression, anxiety and nightmares ever since service.

The veteran received VA inpatient psychiatric treatment in 
January 1999.  The veteran was noted to have last been 
admitted in November 1998 for a personality disorder and 
depression.  It was reported that her last follow up in the 
mental health clinic had been on December 8, 1998, at which 
time the veteran had informed the staff that she would not 
return to the mental health clinic because she did not like 
the treatment.  The discharge diagnosis was bipolar 
personality disorder.  A July 1999 VA hospital record 
contains a diagnosis of bipolar disorder.

The veteran was afforded a VA psychiatric examination in July 
2000.  The VA examiner noted that he had examined the 
veteran's file prior to examining the veteran.  The VA 
examiner provided a history of the veteran's past psychiatric 
treatment.  The veteran reported that she had received VA 
treatment and therapy for flashbacks and nightmares related 
to sexual harassment that she experienced while she was on 
active duty.  The veteran stated that she was sexually 
harassed by another woman over a period of several months.  
The veteran complained of depressed mood, nightmares, and 
flashbacks of sexual trauma she reportedly experienced while 
in the military.  She also complained of insomnia, auditory 
hallucinations, and visual hallucinations.  On objective 
examination, the veteran described her mood as nervous and 
paranoid.  Her affect was mildly labile, although it was 
predominately bright.  The veteran's insight appeared to be 
fair and her judgment appeared to be historically poor.  The 
diagnoses included major depressive disorder, recurrent with 
psychotic features; anxiety disorder not otherwise specified 
with post-traumatic stress disorder traits; and alcohol abuse 
and dependence reportedly in remission.  The primary 
diagnosis was borderline personality disorder.

The VA examiner noted that the veteran had been treated for 
depression and alcohol dependence when she was in the Navy.  
In reviewing the veteran's records, it appeared to the 
examiner that the veteran's depression for which she was 
treated in service was actually an adjustment disorder 
related to the veteran receiving an assignment to serve 
overseas.  It was the examiner's opinion that the veteran had 
been depressed because that was going to require separation 
from her daughter.  The examiner noted that the veteran had 
been treated multiple times for psychiatric problems since 
release from service, but not within a year of discharge.  It 
was also noted the veteran had been treated for depression 
and had been given numerous diagnoses which included major 
depressive disorder, dysthymia, bipolar disorder, generalized 
anxiety disorder with depression, and schizoaffective 
disorder.  It was observed the veteran had also been 
diagnosed , most frequently, with borderline personality 
disorder.  The examiner opined that upon thorough review of 
the veteran's file, he did not find an association between 
the veteran's adjustment disorder during service and her 
current psychiatric disorder.  The examiner also noted that 
the veteran reported having been sexually harassed and 
sexually assaulted while she was on active duty.  It was also 
noted the veteran reported having nightmares and flashbacks 
as well as social withdrawal.  The examiner was of the 
opinion that the veteran did not present as primarily 
suffering from post-traumatic stress disorder.  He opined 
that the veteran's presentation was most consistent with 
borderline personality disorder which was a preexisting 
condition.  The examiner noted that he did not find any 
documentation of a sexual assault nor of ongoing problems 
with nightmares or flashbacks of sexual assaults.  He stated 
that objectively, the veteran did not evidence signs of 
anxiety or motor tensions typically found in post-traumatic 
stress disorder cases.  

The examiner summarized that the veteran had been treated for 
an adjustment disorder and for alcohol abuse while in 
service.  The examiner stated that while the veteran had been 
treated multiple times for various affective disorders after 
service, they did not appear to be related to her earlier 
adjustment disorder.  He noted that adjustment disorder, by 
definition is a disorder caused by current situational 
stressors.  The examiner opined that that would in no way 
appear to be casually related to the veteran's current major 
depressive disorder.  It was clinically opined that the 
adjustment disorder would not be regarded as a predisposing 
factor to the veteran's major depressive disorder.  The 
examiner stated that there was no basis to make a decision 
that the veteran had been misdiagnosed with an adjustment 
disorder at the time she was treated while on active duty.

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service 
incurrence of a psychosis may be presumed if it is manifested 
to at least a compensable degree within a year of the 
veteran's discharge from service.  38 U.S.C.A. §§ 1101, 1112, 
1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (2000).  With 
respect to post-traumatic stress disorder, service connection 
requires the following three elements: [1] medical evidence 
establishing a diagnosis of the disorder; [2] credible 
supporting evidence that the claimed in-service stressor 
actually occurred; and [3] a link, established by the medical 
evidence, between current symptomatology and the claimed in-
service stressor.  See 38 C.F.R. § 3.304(f); Cohen v. Brown, 
10 Vet. App. 128, 137 (1997).

With respect to the veteran's diagnosed personality 
disorders, the Board notes that such disorders are considered 
to be congenital or developmental defects and are not 
considered to be diseases for which service connection may be 
granted.  38 C.F.R. § 3.303(c).

With respect to the veteran's claim that she has post-
traumatic stress disorder, a diagnosis of post-traumatic 
stress disorder was made in June 1995.  However, the VA 
examiner specifically noted that it was unrelated to the 
military.  The Board notes that the record indicates that the 
veteran does not currently have post-traumatic stress 
disorder.  While the July 2000 VA examiner indicated that the 
veteran had some post-traumatic stress disorder traits, he 
went on to say that it was his opinion that the veteran does 
not have post-traumatic stress disorder.  The remainder of 
the veteran's medical records make no reference to post-
traumatic stress disorder.  Accordingly, the veteran does not 
meet the criteria for service connection for post-traumatic 
stress disorder.  

The Board notes that the veteran has expressed 
dissatisfaction with the July 2000 VA psychiatric examination 
and has requested a new examination.  In a letter received 
from the veteran in February 2001, the veteran pointed out 
several errors in the examination report.  She stated that 
the list of medications she was taking was incorrect and that 
the listed age of her daughter was incorrect.  The Board has 
carefully examined the July 2000 examination report and finds 
that it is thorough and fully adequate.  While some of the 
history reported in the examination may have been incorrect, 
the discrepancies reported by the veteran do not appear to 
have any bearing on the veteran's diagnoses.  The Board also 
notes that in a May 2001 informal hearing presentation the 
veteran's representative asserted that further development 
was needed to verify the sexual assault that the veteran 
reported experiencing during service.  The Board is of the 
opinion that no such development is indicated.  Since the 
veteran is not shown to have a current definite diagnosis of 
post-traumatic stress disorder, she would not be entitled to 
service connection for post-traumatic stress disorder even if 
such assault were verified.

While the veteran was treated for depression during service, 
the veteran's final diagnosis upon release from that 
treatment was alcohol abuse.  Furthermore the remaining 
service medical records reveal no complaints or treatment for 
a psychiatric disorder.  Hence, the service medical records 
do not indicate that the veteran acquired a chronic acquired 
psychiatric disorder in service.  The veteran was afforded a 
VA psychiatric examination within a year of discharge from 
service and no psychiatric disability was found.  While the 
veteran received frequent psychiatric treatment from 1990 
onward, the actual treatment records do not relate the 
veteran's psychiatric complaints to service.  The only 
medical record which gives any support to the veteran's claim 
is the November 1998 VA physician statement.  This physician 
only stated that there might be a relationship between the 
veteran's current psychiatric disability and her service.  
This physician also stated that she had not seen all of the 
veteran's medical records.  The Board finds the remainder of 
the medical evidence of record to be more probative.  As 
noted above none of the actual psychiatric treatment records 
relate the veteran's current psychiatric disabilities to 
service.  Furthermore, the July 2000 VA psychiatric examiner, 
after an examination of the veteran and after a thorough 
examination of the veteran's medical records, including 
service medical records, opined that the veteran's current 
psychiatric disabilities were unrelated to service.  
Accordingly, the Board finds that the preponderance of the 
evidence indicates that the veteran does not have a current 
acquired psychiatric disorder as a result of service and that 
service connection for an acquired psychiatric disorder is 
not warranted. 


ORDER

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder, is 
denied.


		
	U. R. POWELL 
	Member, Board of Veterans' Appeals



 

